t c memo united_states tax_court wayne payne and dorene j payne petitioners v commissioner of internal revenue respondent docket no filed date thomas e brever for petitioners david w sorensen for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively respondent also determined that petitioners were liable for fraud penalties under section for and of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are did respondent issue the notice_of_deficiency before the expiration of the period of limitations on assessment we hold that petitioners filed false or fraudulent_returns with the intent to evade tax for and and consequently there is no limitation on assessment under sec_6501 did petitioners receive dollar_figure in unreported income from hrdc construction hrdc a partnership owned percent by petitioners in we hold that they did are petitioners entitled to deductions in excess of those allowed by respondent in the notice_of_deficiency we hold that they are not are unreported bank_deposits of dollar_figure in taxable to petitioners we hold that they are is petitioner dorene payne mrs payne entitled to innocent spouse relief under sec_6015 we hold that she is not and are petitioners liable for the fraud_penalty under sec_6663 we hold that they are liable for the fraud_penalty with respect to the unreported income they received from hrdc but not with respect to their unreported bank deposit income 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts are stipulated the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in minneapolis minnesota petitioners operated hrdc as a partnership in and and as a corporation subject_to the provisions of subchapter_s in hrdc was in the business of roof repair for commercial properties hrdc was owned during the years in issue as follows wayne payne mr payne mrs payne hrdc operated from offices in a building owned by petitioners during the years in issue mr payne was responsible for hrdc’s roofing work and mrs payne worked in hrdc’s offices mrs payne and cari enerson ms enerson maintained hrdc’s books_and_records ms enerson was hired by hrdc as its bookkeeper after her graduation from high school before beginning her employment with hrdc ms enerson’s work experience consisted of waitressing before hrdc received a roofing job mr payne or one of three employees of hrdc visited a potential customer’s site and prepared a bid for roof repair work the bid was then sent to the potential customer if the customer accepted the bid he would sign the bid and send it back to hrdc the accepted bid would then be recorded by mrs payne or ms enerson in a sales journal typically a customer would pay half the cost of the job when work began on the job and the remainder at its completion the payments hrdc received were supposed to be recorded in an accounts_receivable journal but not all payments were so recorded often hrdc would receive payment for jobs recorded in the sales journal for one year in the following year the payments were generally recorded in the accounts_receivable journal for the year in which they were received during some of mr payne’s or the other employees’ visits to potential customers’ sites small jobs would arise that could be completed on the spot the customers generally paid the hrdc employee on the spot for such jobs these small jobs were referred to at hrdc as extras and were recorded in an extras journal payment for the extras was usually made by check the extra payments were not recorded in hrdc’s sales or accounts_receivable journals when hrdc received checks for its services mrs payne and ms enerson deposited certain of the checks into hrdc’s business checking account and placed other checks in a drawer at hrdc’s offices for the most part the checks that were not deposited into hrdc’s bank account were those received in payment for the extras mr payne or another employee of hrdc would then cash these checks at the money exchange a check-cashing store the money exchange charged a fee of percent of each check’s value hrdc’s bank did not charge a fee to deposit checks generally if an employee other than mr payne had performed the work on an extra one-third of the payment went to that employee one-third of the payment went to materials and one-third of the payment was retained by hrdc if mr payne performed the extra he kept percent of the payment occasionally ms enerson would cash the checks and send mr and mrs payne the cash while they were on vacation in florida the amounts of the checks cashed by mr payne were not deposited into hrdc’s bank account and were not reported as income on hrdc’s federal_income_tax returns in mr payne cashed a total of dollar_figure in checks at the money exchange in mr payne cashed a total of dollar_figure in checks made out to hrdc at the money exchange hrdc’s extra journal for reflects that mr payne performed extras of dollar_figure hrdc’s extra journal for reflects that mr payne performed extras of dollar_figure the extras were not reported in hrdc’s sales journal vern gunderson mr gunderson a tax_return_preparer prepared petitioners’ and joint income_tax returns mr gunderson also prepared hrdc’s and partnership returns and hrdc’s s_corporation return tim campion mr campion an accountant prepared petitioners’ joint income_tax return and an amended s_corporation return for hrdc on its partnership return hrdc elected the cash_method_of_accounting for tax purposes although it appears that the cash_method was used in and as well hrdc’s partnership return and s_corporation return do not reflect which methods_of_accounting were elected in those years ms enerson was employed by hrdc from until date during the time ms enerson was employed by hrdc mr gunderson was hrdc’s tax_return_preparer at hrdc part of ms enerson’s job was to gather information for mr gunderson to complete the returns mrs payne helped ms enerson gather this information ms enerson and mrs payne did not provide mr gunderson with any information about the money earned from extras they gave him only bank records to determine hrdc’s income mr gunderson signed hrdc’s s_corporation return on date ms enerson testified that she provided the information for mr gunderson to complete the return ms enerson left hrdc in date to work for mr gunderson after ms enerson left hrdc petitioners hired mr campion to prepare their individual return and to amend hrdc’s return mr campion signed the amended_return on date petitioners provided mr campion only the original return prepared by mr gunderson and hrdc’s bank records to complete the amended_return the amended return reported slightly less gross_receipts than hrdc’s original return and claimed approximately dollar_figure more in taxes and licenses paid mr campion testified that he amended the return to deal with payroll tax issues only because petitioners’ tax_return_preparers were provided only bank deposit records to calculate hrdc’s income hrdc did not report income from the extras for each year in issue petitioners reported flowthrough income derived from hrdc’s reported income on their individual returns for petitioners reported rental income from hrdc of dollar_figure but hrdc did not report a corresponding expense in mr payne met with respondent’s revenue_agent in connection with an audit of petitioners’ and hrdc’s and returns when asked about the money earned from extras mr payne first told the revenue_agent that percent of the payment for each extra was kept by the employee performing the work mr payne also told the revenue_agent that he did not know that any of hrdc’s checks were cashed at the money exchange and that his employees must have stolen the checks from hrdc in mr payne pleaded guilty to filing a false tax_return under sec_7206 for his individual federal_income_tax return on date respondent issued a notice_of_deficiency to petitioners determining deficiencies and civil_fraud penalties under sec_6663 for and the deficiency determinations resulted from petitioners’ alleged failure to report hrdc’s income from the extras and certain other sales as well as petitioners’ unreported bank_deposits for respondent determined that petitioners received unreported income from hrdc of dollar_figure respondent also reduced petitioners’ reported rental income by dollar_figure the parties have stipulated that petitioners received dollar_figure in unreported income from hrdc in and petitioners conceded that in addition unreported taxable deposits of dollar_figure were made into petitioners’ bank account in the parties have also stipulated that petitioners received dollar_figure in unreported income from hrdc in and in addition unreported deposits of dollar_figure were made into petitioners’ bank account in the parties dispute inter alia whether petitioners underreported their income and whether the unreported bank_deposits in were taxable i burden_of_proof opinion the parties do not address the burden_of_proof respondent’s revenue_agent first met with petitioners in late after the start of his examination of their and returns because respondent’s examination of petitioners’ returns began before date sec_7491 does not apply see internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving that respondent’s determinations are incorrect rule a respondent has the burden_of_proof by clear_and_convincing evidence with respect to his determination of fraud rule a ii period of limitations on assessment petitioners contend that the 3-year period of limitations on assessment in sec_6501 expired before respondent issued the notice_of_deficiency and respondent’s assessment is barred respondent argues that the period of limitations in sec_6501 does not apply because petitioners filed false or fraudulent_returns with the intent to evade tax for the years at issue sec_6501 accordingly our determination of whether the period of limitations remains open depends on whether petitioners committed fraud in the filing of their and returns the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 neely v 2after trial respondent moved to amend his answer to assert in the alternative that the period of limitations remains open due to the 6-year period in sec_6501 petitioners objected to respondent’s motion because we find that petitioners committed fraud with respect to their and returns we deny respondent’s motion as moot commissioner 116_tc_79 114_tc_533 mr payne’s guilty plea under sec_7206 for intentionally filing a false return does not in itself prove that sec_6501 applies respondent must show that petitioners intended to evade tax see 84_tc_636 for federal tax purposes fraud entails intentional wrongdoing with the purpose of evading a tax believed to be owing see neely v commissioner supra pincite in order to show fraud respondent must prove an underpayment exists and petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 a underpayment_of_tax respondent must first show by clear_and_convincing evidence that petitioners made an underpayment_of_tax in each of the years and for and petitioners have stipulated that they underreported their income from hrdc by dollar_figure and dollar_figure respectively petitioners testified that the payments for extras received by mr payne were not deposited into hrdc’s bank account and hrdc’s returns were prepared based on the deposits to its bank account petitioners conceded that they received at least one-third of the extras performed by other employees of hrdc and that mr payne was due to receive dollar_figure in extras in the extras were not reported on hrdc’s or petitioners’ returns therefore petitioners made underpayments of tax for and b fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite respondent must prove fraud for each year at issue see id pincite ferguson v commissioner tcmemo_2004_90 petitioners argue that they did not file their returns with fraudulent intent because they gave all of the responsibility regarding the preparation of hrdc’s and their and returns to ms enerson and their tax_return_preparers they also claim that they did not have control_over hrdc’s books because ms enerson maintained them and they did not review their returns before they were filed we are unconvinced by petitioners’ explanations petitioners rely heavily on the fact that mr payne was a high school educated roofer and did not understand tax or business records however ms enerson was hired soon after graduating from high school and had no experience as either a bookkeeper or a tax_return_preparer petitioners claim they had no knowledge of what ms enerson provided to mr gunderson for the preparation of their returns the record does not support petitioners’ claim petitioners met with mr gunderson when they hired him and discussed the relevant aspects of the business during this initial meeting mr gunderson asked if all the money from the business went into the bank accounts mr payne told him it did as a result mr gunderson used only hrdc’s bank records which did not accurately reflect hrdc’s income to complete the returns because petitioners gave mr campion the return prepared by mr gunderson and the bank records the amended_return also reported an incorrect amount of income in addition ms enerson credibly testified that she felt there was an understanding between herself and petitioners that she should not provide the information regarding income from the extras to mr gunderson mrs payne helped ms enerson gather information for mr gunderson mrs payne testified that at some point she knew that mr gunderson had requested only bank records mrs payne knew the extras were not deposited in the bank she helped separate out the checks for mr payne to cash petitioners’ assertion of ignorance is merely an attempt to absolve themselves of blame by attributing responsibility to their bookkeeper in addition petitioners’ behavior with respect to their income shows multiple badges_of_fraud mr payne pleaded guilty under sec_7206 to willfully filing a false tax_return for as a result mr payne is estopped from arguing that he did not willfully file a false return for see wright v commissioner t c pincite although the estoppel is not extended to petitioners’ fraudulent intent to evade tax respondent has shown clear_and_convincing evidence that petitioners intended to evade tax for the years in issue hrdc’s accounts_receivable journal and bank deposit records both omitted the income hrdc earned from extras and did not accurately reflect its income petitioners’ explanations of the understatements were implausible their practice of cashing checks at the money exchange instead of their bank concealed income from their accountant and respondent and enabled them to deal in cash mr payne twice lied to respondent’s revenue agents when asked how the income from the extras was distributed respondent has shown clear_and_convincing evidence that petitioners filed their and returns with the intent to evade taxes therefore the 3-year period of limitations under sec_6501 does not apply to petitioners’ and years and respondent is not barred from assessing any deficiencies in petitioners’ taxes for those years iii unreported income in from hrdc if a taxpayer has not maintained business records or its business records are inadequate the commissioner is authorized to reconstruct the taxpayer’s income by any method that in the commissioner’s opinion clearly reflects that taxpayer’s income sec_446 parks v commissioner t c pincite a j concrete pumping inc v commissioner tcmemo_2001_42 the commissioner’s reconstruction need not be exact but it must be reasonable a j concrete pumping inc v commissioner supra respondent argues that petitioners received dollar_figure in unreported income from hrdc in respondent’s reconstruction of petitioners’ income is based on hrdc’s sales and extras journals and records of the checks cashed at the money exchange petitioners argue that the sales journal was inaccurate and disorganized because jobs that were contracted for in one year may have been completed and paid for in the next year the record does not reflect whether the amounts purportedly received in were included in the amount of income petitioners stipulated they received in respondent calculates petitioners underreported income as follows gross_sales of dollar_figure as reported in hrdc’s sales journal plus three accepted bids not listed totaling dollar_figure plus extras of dollar_figure performed by mr payne for total gross_sales of dollar_figure dollar_figure more than was reported on hrdc’s return hrdc’s journals are a part of the record the sales journal which respondent used to reconstruct hrdc’s income for very clearly and legibly lists the amounts charged for each job hrdc performed in the accounts_receivable journal which petitioners claim more clearly reflects hrdc’s income by contrast is disorganized illegible in places and according to mrs payne’s testimony incomplete petitioners did not clarify the entries in the accounts_receivable journal petitioners have not attempted to 3this argument leads us to conclude that hrdc used the cash_method_of_accounting for tax purposes for and explain which jobs or amounts if any were erroneously included in respondent’s determination of hrdc’s gross_income respondent determined that dollar_figure was earned by hrdc in for jobs not listed in hrdc’s records petitioners do not argue that the dollar_figure should not be included as income petitioners stipulated that mr payne was due to receive dollar_figure in extras in and that mr payne cashed dollar_figure in checks payable to hrdc at the money exchange in with respect to extras that mr payne performed he testified that he personally kept all of the money when the checks were cashed and that no records were kept of the expenses of materials used for the extras the parties also stipulated that in hrdc deducted expenses of dollar_figure that were never paid as a result hrdc’s income was underreported by an additional dollar_figure because petitioners together owned percent of hrdc in the incorrect deduction reduced their gross_income by dollar_figure as well petitioners do not argue that their income was not underreported by this amount petitioners have not shown that respondent’s reconstruction of their income using the sales journal was unreasonable and that they did not underreport the income they received from hrdc in by the amount stated in the notice_of_deficiency see a j concrete pumping inc v commissioner supra iv hrdc’s deductions petitioners next argue that mr payne received the cash from the extras in lieu of rent payments from hrdc for its office space which petitioners owned in their personal capacities on their personal income_tax return for petitioners reported rental income of dollar_figure from hrdc for_the_use_of the office space but hrdc did not claim a corresponding deduction for rent paid on its return as a result respondent reduced petitioners’ income for by dollar_figure at trial mr gunderson testified that he completed the return on the basis of information given to him by hrdc which did not include canceled checks for rent paid and that it was a mistake to include the income on petitioners’ return mr payne testified that there were often times that hrdc owed rent to petitioners but could not afford to pay it such as in he claimed that he thought the amount reported as rental income on the return wa sec_4the amount of the understatement determined in the notice_of_deficiency is dollar_figure it is unclear how respondent arrived at this figure since the individual adjustments result in an understatement of dollar_figure dollar_figure unreported income plus dollar_figure disallowed deduction the difference does not appear to be the result of respondent’s negative adjustment to petitioners’ rental income because that adjustment was made to petitioners’ adjusted_gross_income not hrdc’s income because respondent argues only the figure in the notice_of_deficiency petitioners are liable for tax on the lower amount approximately equal to the amounts of his extras for that year but he did not look at either his personal return or hrdc’s return before signing them the entire record does not support petitioners’ claim that the extras were in lieu of rental income from hrdc mr gunderson was not instructed on the issue when he prepared the returns he was not aware that extras existed until a few days before trial mr payne did not look at his returns before they were filed and was unclear and uncertain in his testimony regarding what he understood when he signed the returns the extras mr payne received in amounted to dollar_figure almost double the amount of rental income reported on petitioners’ personal return in addition hrdc did not report the extras as income respondent properly reduced petitioners’ income by the reported rental amounts and neither hrdc nor petitioners are entitled to claim deductions for rent paid or the value of the extras in excess of those claimed on hrdc’s returns for and petitioners also argue that because the money exchange charged a 5-percent fee each time they cashed a check there they are entitled to a deduction of percent of mr payne’s extras we disagree the record shows that the money exchange did charge percent of the value of each check cashed as a fee however in order to claim a deduction the fees must be ordinary and necessary expenses of running petitioners’ business see sec_162 hrdc maintained a checking account to which petitioners could have deposited the money from the extras for no charge petitioners testified that they cashed checks at the money exchange because they knew the owner and it was within blocks of the office although mr payne who did not drive needed someone to drive him there each time he went it is obvious that petitioners used the money exchange to avoid the inclusion of the income in their bank records these reasons are not related let alone ordinary and necessary to hrdc’s business therefore petitioners are not entitled to deduct the cost of check-cashing fees v unreported additional bank_deposits respondent adjusted petitioners’ income by dollar_figure for and dollar_figure for for bank_deposits made to their account in excess of all identified sources including extras and income from hrdc bank_deposits are prima facie evidence of income 87_tc_74 petitioners stipulated that the deposits were made to their account but they reserved the right to show that two of the deposits were from nontaxable sources on brief petitioners conceded that the dollar_figure is includable in their income at trial mrs payne testified that a deposit of dollar_figure in was from mr payne’s sale of a gun to a sporting goods store mrs payne also testified that a deposit of dollar_figure in was from mr payne’s sale of old sporting goods at auction the record contains copies of the two deposited checks neither mrs payne nor mr payne estimated mr payne’s cost for the items he sold the record does not contain any additional evidence of mr payne’s basis in the items petitioners have not met their burden of proving that the two deposits were not taxable_income to them therefore dollar_figure and dollar_figure in additional bank_deposits are includable in petitioners’ income for and respectively vi innocent spouse relief under sec_6015 petitioners argue that mrs payne is entitled to relief from petitioners’ joint liabilities for and under sec_6015 married taxpayers who elect to file a joint federal_income_tax return are each jointly and severally liable for the entire tax due sec_6013 d a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition a spouse may seek equitable relief under sec_6015 if relief is not available under sec_6015 or c under sec_6015 respondent has the discretion to relieve a spouse or former spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax or any portion of either and that spouse is not eligible for relief under sec_6015 or c see sec_6015 relief under sec_6015 requires that the spouse requesting relief be no longer married to be legally_separated from or not be a member of the same household as for any part of the 12-month_period ending on the date the election for relief was filed the individual with whom the joint_return was filed since mr and mrs payne are not divorced legally_separated or living separately mrs payne is ineligible for relief under sec_6015 the requesting spouse must fulfill five requirements in order to receive relief under sec_6015 a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the requesting spouse establishes that in signing the return he or she did not know and had no reason to know that there was such understatement taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency in tax for such year attributable to the understatement and the requesting spouse elected the benefits of sec_6015 not later than the date which i sec_2 years after the date the commissioner has begun collection activities with respect to the requesting spouse mrs payne had reason to know in each year at issue that hrdc’s returns understated its taxes mrs payne worked in hrdc’s offices and was responsible with ms enerson for maintaining hrdc’s books_and_records mrs payne was aware that the money from the extras was not deposited into hrdc’s bank account and mrs payne testified that at some point she knew the tax returns were based upon bank deposit records she also helped ms enerson compile information for mr gunderson to complete the returns in addition petitioners owned hrdc in approximately equal shares in and mr and mrs payne both worked for hrdc and together they were involved in all aspects of the business because of their involvement it is difficult to conclude that the unreported income received by petitioners through hrdc in and was not attributable to one spouse or the other therefore mrs payne is not entitled to relief under sec_6015 sec_6015 gives the commissioner discretion to grant innocent spouse relief to a requesting spouse if relief is not available under subsection b or c and taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for any unpaid tax or deficiency we review the commissioner’s denial of relief under subsection f for an abuse_of_discretion 120_tc_137 revproc_2000_15 2000_1_cb_447 contains guidelines that are considered in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 one of these threshold factors is that the requesting spouse did not file the return with fraudulent intent id we held above that petitioners filed their and returns fraudulently with the intent to evade tax respondent has shown that both petitioners committed fraud in the filing of the false returns mrs payne was very involved in running the business and we are convinced that she and mr payne together operated hrdc in a way that concealed the cash they received to avoid tax mrs payne knew that mr payne cashed the payments from the extras while working in hrdc’s offices she actively separated out the checks to be cashed from those to be deposited in the bank the cash was used for mr and mrs payne’s personal expenses such as when ms enerson would cash 5on date the commissioner issued revproc_2003_61 2003_2_cb_296 which superseded revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for those pending on date for which no preliminary determination_letter has been issued as of date the threshold requirement that a requesting spouse not having filed a return with fraudulent intent in order to be considered for relief under sec_6015 is present in both revenue procedures checks and mail them cash during their vacations in florida mrs payne controlled hrdc’s books which recorded the extras separate from hrdc’s regular jobs she attended a meeting with mr payne and mr gunderson to discuss the preparation of petitioners’ tax returns at which mr gunderson was told that all of hrdc’s receipts were deposited into the bank account she testified that she knew mr gunderson had requested only bank records to complete the returns and she helped ms enerson gather information to send to mr gunderson because we find that mrs payne filed the returns for and fraudulently respondent did not abuse his discretion in denying mrs payne innocent spouse relief under sec_6015 vii fraud_penalty under sec_6663 if respondent shows that any portion of an underpayment is due to fraud the entire underpayment will be treated as attributable to fraud for purposes of the penalty under sec_6663 except any portion of the underpayment that petitioner establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 knauss v commissioner tcmemo_2005_6 as stated above respondent has shown that petitioners committed fraud in filing their and returns however petitioners have shown by a preponderance_of_the_evidence that their unreported bank_deposits were not due to fraud our finding of fraud relies in part on petitioners’ practice of concealing income by providing only bank statements and records to their tax_return_preparer and converting checks into cash at the money exchange petitioners did not employ this practice with respect to the unreported deposits instead they provided their bank information to their tax_return_preparers therefore the fraud_penalty does not apply to the deficiency amounts resulting from petitioners’ unreported bank deposit income in and petitioners have not shown that any other portion of the deficiencies should not be subject_to the fraud_penalty therefore the remainder of the deficiencies for and is subject_to the fraud_penalty to reflect the foregoing concessions of the parties and to give effect to the stipulations by the parties respondent’s motion for leave to amend the answer to conform the pleadings to the proof is denied as moot and decision will be entered under rule
